DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant),
regards as the invention. Claims 16-20 are also indefinite by virtue of their dependency on indefinite
base claim 15.
Claim 15 recites the limitation "said right proximal link" and “said left proximal link”. There is insufficient antecedent basis for this limitation in the claim as it is not clear what the term refers to as the structure had not yet been defined or located in the independent claim thus far and it is unclear what “said” structure is being referred to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton (US 20190183504 A1).
Regarding claim 1, Shelton discloses: A surgical instrument (surgical tool 2000, see Fig. 5), comprising: a surgical end effector (end effector 2100) comprising an end effector frame assembly (frame 2112, see Fig. 5); and a proximal shaft segment (proximal end 2302 segment of outer housing 2410) defining a shaft axis, wherein said proximal shaft segment is attached to said end effector frame assembly by an articulation system (articulation system 2500, see Fig. 10 that is seen to connect the proximal shaft segment to the end effectors to form a single surgical instrument) to facilitate articulation of said end effector frame assembly relative to said proximal shaft segment about an articulation axis that is transverse to said shaft axis (see Fig. 10 showing end effector being pivotable relative to the central axis of the device), wherein said articulation system comprises: a first link (right articulation driver 2510 and left articulation driver 2530, see Fig.  15 seen to comprise a single first linkage that connects the end effector to the handle of the device)  comprising: a first link proximal end pivotally coupled to said proximal shaft segment (see Fig. 15 below, seen to be pivotable about pins 2522 and 2542, see Figs 10 and 11 and are indirectly connected to proximal shaft segment 2302 as they are connected by  outer tube housing 2410 to which both elements lie on or within); and a first link distal end (see Fig. 15 below), and wherein said articulation system further comprises: a second link 

    PNG
    media_image1.png
    655
    657
    media_image1.png
    Greyscale

Fig. 15

Regarding claim 2, Shelton discloses the invention of claim 1, Shelton further discloses: wherein said first link comprises: a right proximal link (see Fig. 15 above, seen to be element 2510), comprising: a right proximal link proximal end (see Fig. 15_Links below) pivotally coupled to said proximal shaft segment on a right side of said shaft axis (pivotally coupled by pin 2522 and seen to be on the right side of the shaft axis and indirectly connected to the proximal shaft segment 2302 through outer tube 2410 which connects the end effector to the handpiece); and a right proximal link distal end (see Fig. 15_Links below), and wherein said first link further comprises: a left proximal link (see Fig. 15 above, seen to be element 2530), comprising: a left proximal link proximal end (see Fig. 15_Links below) pivotally coupled to said proximal shaft segment on a left side of said shaft axis (articulation driver 2530 is pivotally coupled at pin 2542, seen opposite of pin 2522 in Fig. 11); and a left proximal link distal end (see Fig. 15_Links below), wherein said second link proximal end is pivotally coupled to said right proximal link distal end (see Fig. 11 showing a pivotal connection at pin 2522) and said left proximal link distal end (see Fig. 11 showing a pivotal connection at pin 2542), wherein said axially movable articulation actuator operably interfaces with said right proximal link at a right pivot location on said right proximal link between said right 64304571539 v3END9234USNP2/190717-2proximal link proximal end and said right proximal link distal end and wherein said axially movable articulation actuator operably interfaces with said left proximal link at a left pivot location on said left proximal link between said left proximal link proximal end and said left proximal link distal end (as articulation drive system moves both articulation drives 2510 and 2530, it is seen to interface with both the right and left proximal links at pivot locations previously discussed to articulate end effector 2100 as discussed in Paragraph 439 and all along the segments 2510 and 2530 including both articulation pivots 2522, 2542 and therebetween with force being applied to the center portion of the articulation drivers from the articulation system).
		
    PNG
    media_image2.png
    657
    623
    media_image2.png
    Greyscale

Fig. 15_Links
Regarding claim 3, Shelton discloses the invention of claim 1, Shelton further discloses wherein said axially movably articulation actuator pivotally interfaces with said right proximal link at said right pivot location, and wherein said axially movable articulation actuator pivotally interfaces with said left proximal link at said left pivot location (as articulation drive system moves both articulation drives 2510 and 2530, it is seen to interface with both the right and left proximal links at pivot locations previously discussed to articulate end effector 2100 as discussed in Paragraph 439 at pivot points 2522 and 2542 as the system attempts to actuate the end effector through said articulation drivers).
Regarding claim 4, Shelton discloses the invention of claim 2, Shelton further discloses wherein said second link proximal end is pivotally coupled to said right proximal link distal end and said left proximal link distal end (see Figs. 10-11 showing a pivot connection at pins 2522 and 2542)
Regarding claim 5, Shelton discloses the invention of claim 4, Shelton further discloses wherein said second link proximal end spans transversely across said shaft axis and is pivotally coupled to said right proximal link distal end and said left proximal link distal end (see Fig. 10 showing second link (in this case, element 2540) can span transversely across the shaft axis and is pivotally coupled to actuation driver 2510 at pin 2522).
Regarding claim 6, Shelton discloses the invention of claim 5, Shelton further discloses wherein said second link proximal end is centrally disposed between said right proximal link distal end and said left proximal link distal end (see Fig. 11 below showing second link segments (2520 and 2540) proximal ends can be centrally disposed between first link distal ends)

    PNG
    media_image3.png
    569
    320
    media_image3.png
    Greyscale

Fig. 11
Regarding claim 7, Shelton discloses the invention of claim 2, Shelton further a drive member (firing rod 3230) extending between said right proximal link and said left proximal link (see Fig. 21 showing a portion of firing rod 3230 lies within the center of diameter of outer tube 2410 which houses distal portions of articulation drivers 2510 and 2530 (2514 and 2534 respectively) and therefore extends a length along the longitudinal axis that lies between the circumference of articulation drivers 2510 and 2530) to apply a drive motion to said surgical end effector (see Paragraphs 433 and 438 mentioning that movement of firing rod 3230 (in a distal direction) will move firing rod 3230 moves firing far 2610 to move distally which imparts a driving motion onto the anvil and jaw members, causing the jaws to open or close)
Regarding claim 8, Shelton discloses the invention of claim 7, Shelton further discloses wherein said drive motion comprises a rotary drive motion (as end effector jaws begin to open, jaws 2200 and 2110 are actuated away from one-another in a direction not wholly in the axial direction as jaw 2200 can move transversely to the longitudinal, seen to comprise at least a partially rotary drive motion)
Regarding claim 9, Shelton discloses the invention of claim 7, Shelton further discloses wherein said drive motion comprises an axial drive motion (see Paragraph 421 mention how firing rod is supported for axial travel within tool frame assembly)
Regarding claim 10, Shelton discloses the invention of claim 7, Shelton further discloses wherein said drive motion comprises: a first rotary drive motion; and a second axial drive motion (see Paragraph 421 mention how firing rod is supported for axial travel within tool frame assembly and as end effector jaws begin to open, jaws 2200 and 2110 are actuated away from one-another in a direction not wholly in the axial direction as jaw 2200 can move transversely to the longitudinal, seen to comprise at least a partially rotary drive motion)
Regarding claim 11, Shelton discloses the invention of claim 10, Shelton further discloses a flexible shaft assembly (outer tube 2410 comprising several pieces such as proximal portion 2302 and housing articulation drivers 2510 and 2530). It is noted that as the shaft has to rotate (see Paragraph 427 mentioning how nozzle 3030 rotates end effector, seen to be done via movement of outer tube 2410), in addition to having actuation drivers and several other components housed with, the shaft possesses some flexible features to ensure the device does not immediately fail and can perform its intended function over a prolonged period of time without fracturing or failing.
Regarding claim 12, Shelton discloses the invention of claim 1, Shelton further discloses wherein said surgical end effector further comprises: a first jaw (anvil jaw 2200, see Fig. 5) pivotally supported on said end effector frame assembly (see Fig. 5 showing anvil jaw 2200 can pivot while attached to the frame 2112); and a second jaw (cartridge jaw 2110, see Fig. 5) pivotally supported relative to said first jaw (see Fig. 5 showing both jaws being able to pivot relative to the central axis, and also with respect to the point-of-view of the opposing jaw), wherein said first jaw and said second jaw are pivotable relative to each other between an open position and a closed position upon axial control motions applied to one of said first jaw and said second jaw (see Fig. 5 showing how jaws 2200 and 2110 are able to open and close relative to the point-of-view of each other as they are able to open and come apart from one another while motion is imparted to anvil jaw 2200)
Regarding claim 13, Shelton discloses the invention of claim 1, Shelton further discloses wherein said second link is U-shaped (see Fig. 11_U below showing second link (2540) comprises a u-shaped distal enlarged portion)

    PNG
    media_image4.png
    589
    247
    media_image4.png
    Greyscale

Fig. 11_U
Regarding claim 14, Shelton discloses the invention of claim 2, Shelton further discloses wherein said second link distal end comprises: a left second link arm coupled to said second link proximal end; and a right second link arm coupled to said second link proximal end, wherein said left second link arm is spaced from said right second link arm, and wherein said left second link arm and said right second link arm are pivotally coupled to said end effector frame assembly by an end effector link pin (see Fig. 11_Arms below showing the sides of second link members (2540 and 2520 constitute arms attached to the links themselves and wherein the two arms are spaced apart from one-another and are pivotally coupled to the end effector frame 2112 by pins 2130 and 2132 as shown in Fig. 9)

    PNG
    media_image5.png
    551
    434
    media_image5.png
    Greyscale

Fig. 11_Arms

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 20190183504 A1) in view of Shelton2 (US 20190125390 A1)
Regarding claim 15 (see 112 rejection above), Shelton discloses: A surgical instrument (surgical tool 2000, see Fig. 5), comprising: a surgical end effector (end effector 2100) comprising: an end effector frame assembly (frame 2112, see Fig. 5); a first jaw (anvil jaw 2200, see Fig. 5) pivotally coupled to said end effector frame assembly (see Fig. 5 showing anvil jaw 2200 can pivot while connected to frame 2112); and a second jaw (cartridge jaw 2110) pivotally coupled to said first jaw (see Fig. 5 showing the jaws coming together at the proximal ends and being able to pivot with respect to the central axis of the device as well as with respect to the point-out-view of the anvil jaw 2200 as the jaws move away from one-another), and wherein said surgical instrument further comprises: a proximal shaft segment defining a shaft axis (proximal end 2302 segment of outer housing 2410), wherein said proximal shaft segment is attached to said end effector frame assembly by an articulation system (articulation system 2500, see Fig. 10 that is seen to connect the proximal shaft segment to the end effectors to form a single surgical instrument), wherein said articulation system is configured to facilitate articulation of said end effector frame assembly relative to said proximal shaft segment about an articulation axis that is transverse to said shaft axis (see Fig. 10 showing end effector being pivotable relative to the central axis of the device), wherein said articulation system comprises: a first link (right articulation driver 2510 and left articulation driver 2530, see Fig.  15 seen to comprise a single first linkage that connects the end effector to the handle of the device)  comprising: a first link proximal end pivotally coupled to said proximal shaft segment (see Fig. 15 above, seen to be pivotable about pins 2522 and 2542, see Figs 10 and 11 and are indirectly connected to proximal shaft segment 2302 as they are connected by  outer tube housing 2410 to which both elements lie on or within); and 66 304571539 v3END9234USNP2/190717-2 a first link distal end (see Fig. 15 above), and wherein said articulation system further comprises: a second link (articulation link 2520 and 2540, seen to comprise a second linkage system that connects the first linkage system to the end effector), comprising: a second link proximal (see Fig. 15 above) end pivotally coupled to said first link distal end (pivot connection about pins 2522 and 2542, see Figs. 10 and 11); and a second link distal end pivotally coupled to said end effector frame assembly (see Fig. 15, seen to be pivotally coupled to the end effector frame by pins 2130 and 2132, see Fig. 9), and wherein said articulation system further comprises an axially movable articulation actuator (articulation drive system 3800, see Paragraph 439) operably interfacing with said first link at a location between said first link proximal end and said first link distal end to apply articulation motions thereto (see Paragraph 439 mentioning how articulation drive system 3800 applies articulation motions to articulation drivers 2510 and 2530, seen to form an interfacing interaction), and wherein said surgical instrument further comprises: a drive member (firing rod 3230) extending between said right proximal link and said left proximal link (see Fig. 21 showing a portion of firing rod 3230 lies within the center of diameter of outer tube 2410 which houses distal portions of articulation drivers 2510 and 2530 (2514 and 2534 respectively) and therefore extends a length along the longitudinal axis that lies between the circumference of articulation drivers 2510 and 2530), wherein said drive member is coupled to said second jaw to apply said axial control motions thereto  (see Paragraphs 433 and 438 mentioning that movement of firing rod 3230 (in a distal, axial direction) will move firing rod 3230 moves firing far 2610 to move distally which imparts a driving motion onto the anvil and jaw members, causing the jaws to open or close)
However, Shelton fails to disclose wherein said first jaw and said second jaw are pivotally movable between an open position and a closed position upon application of axial control motions to said second jaw.
However, in the same field of endeavor, namely surgical grasping devices, Shelton2 discloses a first jaw (7110) and a second jaw (7120) being pivotally coupled to the end effector frame (see Fig. 14), and wherein the first and second jaw are pivotally moveable between an open and closed position upon application of axial control motions to the second jaw (see Fig. 14 showing the jaws being able to open from actuation of the handle of the device) to better assist a clinician in dissecting tissue with the end effector (see Paragraph 300)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the second jaw of Shelton to have included the actuation mechanism of Shelton to, in this case, better assist a clinician in grasping dissecting tissue with the end effector (see Paragraph 300)
Regarding claim 16, the combination of Shelton and Shelton2 disclose the invention of claim 15, Shelton further discloses wherein said second link is U-shaped (see Fig. 11_U above)
Regarding claim 17, the combination of Shelton and Shelton2 disclose the invention of claim 15, Shelton further discloses wherein said proximal shaft segment comprises: a proximal outer shaft tube (outer tube 2410) defining an outer diameter; and a proximal retainer member protruding distally from a distal end of said proximal outer shaft tube (nozzle assembly 3030, see Fig. 22), wherein said proximal retainer member is pivotally coupled to said end effector frame assembly (see Paragraph 427 mention how nozzle assembly Is able to rotate, seen to be a form of pivot motion around the central axis of the device) to facilitate articulation of said end effector frame assembly relative to said proximal retainer member about said articulation axis (nozzle 3030 facilitates a more convenient articulatory orientation of the end effector frame 2112 by allowing a user to rotate said end effector to a desired location before actuating the end effector in a transverse direction to the central axis of the device), and wherein said first link proximal end is pivotally coupled to said proximal retainer member (first link is pivotable about pin 2522 and is indirectly connected to the nozzle assembly as the proximal end of the articulation driver (2510) terminates in the proximal end of outer housing 2410 which is secured to the nozzle assembly)
Regarding claim 18, Shelton discloses the invention of claim 17, Shelton further discloses wherein said first link comprises: a right proximal link (see Fig. 15 above, seen to be element 2510), comprising: a right proximal link proximal end (see Fig. 15_Links above) pivotally coupled to said proximal retainer member on a right side of said shaft axis (right proximal link is pivotable about pin 2522 and is indirectly connected to the nozzle assembly as the proximal end of the articulation driver (2510) terminates in the proximal end of outer housing 2410 which is secured to the nozzle assembly and is on the right side of the shaft axis); and a right proximal link distal end (see Fig. 15_Links above), and wherein said first link further comprises: a left proximal link (see Fig. 15 above, seen to be element 2530), comprising: a left proximal link proximal end (see Fig. 15_Links above) pivotally coupled to said proximal retainer member on a left side of said shaft axis (left proximal link is pivotable about pin 2542 and is indirectly connected to the nozzle assembly as the proximal end of the articulation driver (2530) terminates in the proximal end of outer housing 2410 which is secured to the nozzle assembly and is on the left side of the shaft axis); and 67 304571539 v3END9234USNP2/190717-2 a left proximal link distal end (see Fig. 15_Links above), wherein said second link proximal end is pivotally coupled to said right proximal link distal end (see Fig. 11 showing a pivotal connection at pin 2522) and said left proximal link distal end (see Fig. 11 showing a pivotal connection at pin 2542), wherein said axially movable articulation actuator operably interfaces with said right proximal link at a right pivot location on said right proximal link between said right proximal link proximal end and said right proximal link distal end, and wherein said axially movable articulation actuator operably interfaces with said left proximal link at a left pivot location on said left link between said left proximal link proximal end and said left proximal link distal end (as articulation drive system moves both articulation drives 2510 and 2530, it is seen to interface with both the right and left proximal links at pivot locations previously discussed to articulate end effector 2100 as discussed in Paragraph 439 and all along the segments 2510 and 2530 including both articulation pivots 2522, 2542 and therebetween with force being applied to the center portion of the articulation drivers from the articulation system).
Regarding claim 19, Shelton discloses the invention of claim 18, Shelton further discloses wherein said right proximal link and said left proximal link do not extend outward beyond said outer diameter of said proximal outer shaft tube (see Fig. 9 showing actuation drivers 2510 and 2530 resting along the central axis of the device without extending beyond the limits of the proximal shaft segment (2302)
Regarding claim 20, Shelton discloses the invention of claim 19, Shelton further discloses wherein said right proximal link defines a right radiused outer surface located between said right proximal link proximal end and said right proximal link distal end, and wherein said left proximal link defines a left radiused outer surface located between said left proximal link proximal end and said left proximal link distal end (it is noted that an element of any thickness will contain a radius, in this case, the right radius is the distance from the right boundary of the proximal articulation element 10268 to the central axis, and the left radius is the distance from the left boundary of the proximal articulation element 10268 to the central axis).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 20170224342 A1 to Worthington, and US 20160367256 A1 to Hensel and EP 3547324 A1 to Bakos all disclose surgical grasping devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771